IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LUIS M. HARRIS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1365

FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,

      Appellee.

_____________________________/

Opinion filed April 7, 2015.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Luis M. Harris, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Cedell Ian Garland, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MARSTILLER, RAY, and SWANSON, JJ., CONCUR.